ATTORNEY FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
Valerie K. Boots                                             Gregory F. Zoeller
Indianapolis, Indiana                                        Attorney General of Indiana

                                                             Ryan D. Johanningsmeier
                                                             Deputy Attorney General
                                                             Indianapolis, Indiana
______________________________________________________________________________

                                                                                FILED
                                  In the                                     Jan 24 2013, 3:26 pm


                          Indiana Supreme Court                                      CLERK
                                                                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court
                              _________________________________

                                   No. 49S02-49S02-1301-CR-57


CARLIN ILTZSCH,
                                                             Appellant (Defendant below),

                                                    v.

STATE OF INDIANA,
                                                        Appellee (Plaintiff below).
                              _________________________________

                               Appeal from the Marion Superior Court
                        No. 49G06-1106-FB-38359 & 49G06-0412-FB-228844
                         The Honorable Jeffrey Marchal, Judge Pro Tempore
                              _________________________________

     On Petition To Transfer from the Indiana Court of Appeals, No. 49A02-1112-CR-1164
                           _________________________________

                                          January 24, 2013

Per Curiam.

        Following a bench trial, Carlin Iltzsch was found guilty of burglary, a class B felony,

adjudicated an habitual offender, and sentenced to an executed term of twenty-two years. In

addition, the trial court ordered Iltzsch to pay restitution to the victim in the amount of $711.95.

At issue in this appeal is the restitution order.
       We have said the principal purpose of restitution is to vindicate the rights of society and

to impress upon the defendant the magnitude of the loss the crime has caused, and that restitution

also serves to compensate the victim. See Pearson v. State, 883 N.E.2d 770, 772 (Ind. 2008).

Indiana Code section 35-50-5-3(a) says that a “court shall base its restitution order upon a

consideration of: (1) property damages of the victim incurred as a result of the crime, based on

the actual cost of repair (or replacement if repair is inappropriate)[.]”



       Here, restitution was ordered for the victim’s television set and record collection. The

Victim Impact Statement, included in the Pre-Sentence Report, stated in part, “[Victim] advised

nothing was taken but the defendant destroyed his antique record collection valued at

approximately $300.00. In addition, his television had to be replaced and the loss was $411.95.”

(Report, p. 13.) At trial, the victim testified that the television set had been moved from its usual

place and had been found on the floor of the kitchen. (Transcript, p. 35.) A photograph admitted

into evidence showed the television face down on the floor after the burglary, but damage to the

set was not illustrated. (Exhibits, p. 11.) The following exchange occurred at the restitution

hearing, which the victim did not attend:



       [Prosecutor]    I’d also ask that pursuant to the Victim Impact Statement that’s
                       contained in the PSI, I believe the total is $711.95 worth of damage
                       to a television and some antique records; that judgment be ordered,
                       civil judgment to [the victim] in the amount of $711.95.

       [The Court]     Anything with respect to the civil judgment or restitution, [defense
                       counsel]?

       [Defense Counsel]       We have no objection to that, Your Honor.

                                               ****



                                                  2
       [Defense Counsel]     And I apologize, Your Honor. Actually I think for the
                    record I would object to the restitution amount based on the fact
                    that Mr. Iltzsch has maintained his innocence so we would object
                    to that restitution as a civil judgment order.

                                                ****

       [The Court]        Over objection of the defense, I will order a civil judgment of
                          restitution to [the victim] in the amount of $711.95. That’s to help
                          pay for the damage and the lost property.

(Transcript, p. 87-91.)



       The Court of Appeals unanimously reversed the restitution order on grounds there was

insufficient evidence to support the amount of restitution awarded. Iltzsch v. State, 972 N.E.2d
409, 412-14 (Ind. Ct. App. 2012), vacated. Without doubt, the better practice for the State would

have been to present more substantial evidence about the nature and extent of the property

damage, as outlined by the Court of Appeals.           Similarly, the better practice for a defendant

would have been to make contemporaneous objections (for example, hearsay and lack of

foundation) as appropriate.



       We grant transfer, though, to address whether the case can be remanded for a new

restitution hearing. This question divided the Court of Appeals panel. Citing Cooper v. State,

831 N.E.2d 1247, 1253-54 (Ind. Ct. App. 2005), the majority “believe[d] that allowing the State

to conduct a new restitution hearing and to present additional evidence concerning the loss would

allow the State an inappropriate second bite at the apple.” Iltzsch, 972 N.E.2d at 415. As Judge

Bailey pointed out in his dissent, though, it appears the restitution in Cooper involved a claim for

lost wages by the parents of the victim that simply were not recoverable under the statute, so

there would have been no reason for remand. We do not find Cooper persuasive authority for

                                                   3
prohibiting a remand for a restitution hearing under the circumstances of this case. Rather, as the

majority acknowledged, precedent supports remanding for additional evidence when appropriate.

That has been the view of this Court and the Court of Appeals. See, e.g., Clausen v. State, 622
N.E.2d 925, 928 (Ind. 1993), adopting in part Clausen v. State, 612 N.E.2d 147, 149 (Ind. Ct.

App. 1993) (remanding with instructions to hold a hearing to determine the cost of counseling,

where there had been no evidence of the cost presented at the original hearing); J.H. v. State, 950
N.E.2d 731, 735 (Ind. Ct. App. 2011) (remanding for a new restitution hearing “if the State

desired” where insufficient evidence had been presented at the original hearing).



       Accordingly, transfer of jurisdiction is granted pursuant to Appellate Rule 56(B). This

case is remanded to the trial court with instructions to conduct a new restitution hearing at which

the State will be permitted to present, and Iltzsch will be allowed to confront, any additional

evidence supporting the victim’s property loss. The Court of Appeals opinion is vacated as to

the remand; the remaining portions of the opinion are summarily affirmed. See Ind. Appellate

Rule 58(A).



Rucker, David, Massa, and Rush, JJ., concur.
Dickson, C.J., dissents.




                                                4
Dickson, Chief Justice, dissenting.


       I respectfully dissent, believing that we should not remand. As acknowledged by the per
curiam opinion, Indiana statutory law requires that an order of restitution be "based on the actual
cost of repair (or replacement if repair is inappropriate)." Ind. Code § 35-50-5-3(a). When on
appeal the quantum of evidence presented by the State is found insufficient to satisfy its burden
of proof on an issue, permitting the State a second opportunity to overcome its deficiency in
proof is inconsistent with principles prohibiting double jeopardy. See Lockhart v. Nelson, 488
U.S. 33, 109 S. Ct. 285, 102 L. Ed. 2d 265 (1988); Lambert v. State, 534 N.E.2d 235, 237 n.2
(Ind. 1989).